Title: From Thomas Jefferson to Richard Harlan, 23 June 1825
From: Jefferson, Thomas
To: Harlan, Richard

Monticello
June 23. 25I thank you, dear Sir, for the copy of your Fauna Americana which you have been so kind as to send me, with the 2.  interesting pamphlets on the Genus Salamandra and Agama. you have rendered a service of essential value to science in bringing to-gether the American  subjects of Nat Hist. separately from those of the other quarter’s of the globe and relieving them at length from the Confusion into which they had been brought by endeavors to identify them individually with those of the old world.  I am able too to make  your work immediately useful  by presenting it to the school of Nat. hist. of our University. withdrawn by age from the general pursuits of science, myself I am endeavoring to make my latter years useful by promoting an establmt which may befriend the  progress of  knolege in my own state and  cooperating with the similar establmts of our sister states  maintain science  on this side of the Atlantic in equal advance with that of the other. be pleased to accept the assurance of my great esteem and respect.Th: J.